EXHIBIT 99.1 NATIONAL PENN BANCSHARES, INC. REPORTS VOTING RESULTS AT 2 National Penn Bancshares, Inc. (Nasdaq: NPBC) held its annual meeting of shareholders on April 24, 2012, to elect four directors; to act upon ratification of the Audit Committee’s selection of KPMG LLP as independent auditors of National Penn for 2012; and to act upon an advisory (non-binding) proposal to approve the compensation of National Penn’s executive officers. The number of common shares outstanding and entitled to vote at the meeting was 152,221,619.Present at the meeting, in person or by proxy, were the holders of 137,047,182 common shares, or approximately 90 percent of the total shares outstanding, which constituted a quorum. The final voting results are as follows: Election of Directors The following persons were each elected as Class II directors for three-year terms until the 2015 annual meeting of shareholders, receiving the number of votes indicated: For Withheld Abstentions Broker Non-Votes Scott V. Fainor 0 Donna D. Holton 0 Thomas L. Kennedy 0 Michael E. Martin 0 Ratification of Auditors Shareholders ratified the selection of KPMG LLP as National Penn’s independent auditors for 2012 by the following vote: For Against Abstentions Broker Non-Votes 0 Advisory (non-binding) Approval of National Penn’s Executive Officer Compensation Shareholders approved (as a non-binding, advisory vote) the compensation of National Penn’s executive officers by the following vote: For Against Abstentions Broker Non-Votes 116,954,110 5,163,263 766,79214,163,017 5
